DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 17, 29, and 36 were amended. Claims 17-20 and 26-42 are pending.
Applicant’s amendment overcomes the previous grounds of rejection of claims 17-20 and 26-42  under 35 USC 112(b).
Claims 17-20 and 26-42 are rejected under 35 USC 101 for being directed to an abstract idea without significantly more. See response to arguments.
Applicant’s amendment necessitated the new grounds of rejection under 35 USC 103 presented herein.. See response to arguments.

Response to Arguments
	35 USC 101
	Applicant’s arguments filed 01/20/2021 have been fully considered, but are not persuasive. 

	Applicant argues, see especially page 12, that “recommending a product corresponding to the unknown event information” is not directed to a mathematical concept. Examiner respectfully disagrees that the claim is eligible for this reason. It is possible that this step is not a recitation of a mathematical concept; however, to the extent that the claim is a recitation of determining a product to recommend based on the unknown event information, it appears to be a recitation of a mental process. To the extent that the step is a recitation of providing an output, it appears to be a mere instruction to apply the abstract idea. The step does not make the claim eligible.

	Applicant further argues, see especially page 12, that the current invention “can estimate whether unknown events have occurred for a target and the occurrence time of unknown events by utilizing the SAP America, Inc. v. InvestPic, LLC, an improvement in the realm of an abstract does not make a claim eligible under 35 USC 101.

	35 USC 103
 	Applicant’s arguments filed 01/20/2021 have been fully considered, but are moot in view of the new grounds of rejection under 35 USC 103 necessitated by Applicant’s amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 was filed after the mailing date of the non-final rejection on 10/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Foreign Priority
	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/25/2015. It is noted, however, that applicant has not filed a certified copy of the JP2015-255042 application as required by 37 CFR 1.55. As per MPEP 215: 
The certified copy which must be filed is a copy of the original foreign application with a certification by the patent office of the foreign country in which it was filed. Certified copies ordinarily consist of a copy of the specification and drawings of the applications as filed with a certificate of the foreign patent office giving certain information. Certified copies include those retrieved by the Office in accordance with a priority document exchange program. See MPEP § 215.01. A copy of the certified copy filed by applicant, including a copy filed via EFS Web, will not satisfy the requirement in 37 CFR 1.55(g)  for a certified copy. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 and 26-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 17-20 and 26-28 are directed to a method; claims 29-35 are directed to a system comprising at least a processor; and claims 36-42 are directed to a computer program product comprising at least one tangible computer readable storage 
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	Claim 17 recites
	An information processing method performed…, comprising: 
	calculating an event occurrence probability for at least two known events from the statistical data (This limitation is a recitation of computing a probability based on statistical data, which is a recitation of a mathematical concept.)
	 … generating unknown event information relating to an unknown event of the target, based on the statistical data and the known event information, wherein the unknown event information comprises a probability of the unknown event occurring and time intervals at which the unknown event occurring for the target, wherein the probability of the unknown event occurring for the target is based on a conditional probability table without time intervals of a Bayesian network, and wherein an occurrence time at which the unknown event occurring is estimated by the occurrence time being sandwiched between two known events from the at least two known events that has occurred for the target based on the conditional probability table having the time intervals; and  (This limitation appears to be a recitation of using probability computations to determine a probability of an unknown even based on a configuration of a Bayesian network. Both probability computations and Bayesian networks are recitations of mathematical concepts.)
	recommending a product corresponding to the unknown event information. ( To the extent that this step is a recitation of determining a product to recommend, the step is a recitation of a mental process. For example, a person could practically determine that life insurance is a relevant product for a person who was recently married as in the example described at [0048] of the specification.)


	Claim 18 recites at least the abstract idea identified above. Claim 18 further recites
	calculating an event occurrence probability based on the statistical data.  (This step is a recitation of performing a calculation, which is a recitation of a mathematical concept.)
	Considered individually and as an ordered combination, the steps identified above are a recitation of an abstract idea. 

	Claim 19 recites at least the abstract idea identified above. Claim 19 further recites
	wherein the calculating includes calculating an occurrence probability of a second event. (This step is a recitation of performing a calculation, which is a recitation of a mathematical concept.)
	Considered individually and as an ordered combination, the steps identified above are a recitation of an abstract idea. 

	Claim 20 recites at least the abstract idea identified above. Claim 20 further recites
	wherein the calculating includes calculating an occurrence probability of a second event, for each time interval of a first event and the second event.  (This step is a recitation of performing a calculation, which is a recitation of a mathematical concept.)
	Considered individually and as an ordered combination, the steps identified above are a recitation of an abstract idea.

	Claim 26 recites at least the abstract idea identified above. Claim 26 further recites
	generating a recommendation based on the unknown event information. (This step is a recitation of generating a recommendation based on the unknown event information, which is a recitation of a mental process. For example, a person could generate a recommendation to sound an alarm based on a determination that a dangerous event has a high (e.g., greater than 10%) chance of occurring.)
 

	Claim 27 recites at least the abstract idea identified above. Claim 27 further recites
	based on determining that the probability of the unknown event occurred is greater or equal than a predetermined threshold value, estimating that the unknown event has occurred.  (This step is a recitation of determining that an event has occurred based on a probability of that event having occurred, which is a recitation of a mental process. For example, a person could determine that an event has likely occurred based on the probability exceeding a threshold (e.g., 99%).)
	Considered individually and as an ordered combination, the steps identified above are a recitation of an abstract idea. 

	Claim 28 recites at least the abstract idea identified above. Claim 28 further recites
	generating a recommendation based on the unknown event. (This step is a recitation of generating a recommendation based on the unknown event information, which is a recitation of a mental process. For example, a person could generate a recommendation to sound an alarm based on a determination that a dangerous event has occurred.)
	Considered individually and as an ordered combination, the steps identified above are a recitation of an abstract idea. 

	Claims 29-35 are substantially similar to claims 17-20 and 26-28, respectively, and recite the same abstract idea identified therein.

	Claims 36-42 are substantially similar to claims 17-20 and 26-28, respectively, and recite the same abstract idea identified therein.

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

	Claim 17 further recites
	by a computer (This is a high level recitation of generic computer equipment or processes for performing the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	…obtaining (This limitation appears to be a recitation of collecting or retrieving data for performing the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	statistical data relating to events; (This limitation restricts the data to a particular type or source, which is an attempt to limit the abstract idea to a particular field of use. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	… obtaining (This limitation appears to be a recitation of collecting or retrieving data for performing the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	known event information relating to at least two known events that have occurred for a target, wherein the at least two known events have occurred when an occurrence probability of each of the two known events is greater or equal to a predetermined threshold value; (This limitation restricts the data to a particular type or source, which is an attempt to limit the abstract idea to a particular field of use. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	…recommending a product corresponding to the unknown event information. (To the extent that this step is directed to providing an output of a determination of a product recommendation (a 
	Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application.

	Claims 18-20 and 26-28 do not recite further additional elements which might integrate the abstract idea into a practical application.

	Claims 29-35 are substantially similar to claims 17-20 and 26-28, respectively, and do not integrate the abstract idea into a practical application for substantially the same reasons. The computer system, processors, and computer-readable memories storing instructions are a high level recitation of generic computer equipment which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).

	Claims 36-42 are substantially similar to claims 17-20 and 26-28, respectively, and do not integrate the abstract idea into a practical application for substantially the same reasons. The computer program product, storage medium, processor, and program instructions are a high level recitation of generic computer equipment which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each 
	
	Claim 17 further recites
	 obtaining (Sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, example i of the first list of examples.)
	…obtaining (Sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, example i of the first list of examples.)
	
	Claims 18-20 and 26-28 do not recite further additional elements which might amount to significantly more than the abstract idea.

	Claims 29-35 are substantially similar to claims 17-20 and 26-28, respectively, and do not amount to significantly more than the abstract idea into a practical application for substantially the same reasons. 

	Claims 36-42 are substantially similar to claims 17-20 and 26-28, respectively, and do not amount to significantly more than the abstract idea into a practical application for substantially the same reasons.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17-20, 26, 28-33, 35-40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over DE BRUIN (US 2011/0119212 A1) in view of KIM (US 2017/0236271 A1), further in view of ARROYO-FIGUEROA (A Temporal Bayesian Network for Diagnosis and Prediction), with JORDAN (An introduction to probabilistic graphical models, Chapter 3.) providing evidence that a feature is inherent.

	Regarding CLAIM 17, DE BRUIN teaches
	An information processing method performed by a computer, comprising: (Abstract and [0068] describe a method to be performed in a computer.)
	obtaining statistical data relating to events; (Fig. 8 step 182  and [0118] describe various data processing steps including extracting statistics.)  
 ([0071-0072] describes 
	…obtaining known event information relating to at least two known events that have occurred for a target…; (Fig. 8 shows an overview of a use of the system. The target is understood to be the patient. The information obtained at block 180 and described at [0112, 0116] is understood to be event data for the target. For example, [0112,0116] describe the data corresponding to clinical or laboratory assessments. The assessments or tests are understood to be events. Moreover, “event” in the context of probabilistic models generally refers to a state of affairs rather than a happening (see, e.g., [0188] for this use of the terminology), although this interpretation is not required for this rejection.)  
	generating unknown event information relating to an unknown event of the target, based on the statistical data and the known event information, wherein the unknown event information comprises a probability of the unknown event occurring (Step 184 and [0120] describe analyzing the data. [0120] indicates that this may be performed using Bayesian methods, which includes Bayesian networks (see, e.g., [0051,0182]). As described at [0110], this information includes an estimation of outcomes/recommendation including the probability dependencies between the outcomes. [0069] further describes providing a list of possible diagnoses to a physician based on probabilities.)
	recommending a product corresponding to the unknown event information. ([0069] describes providing a list of possible diagnoses to a physician based on probabilities. This is understood to correspond to a list of recommended diagnoses. This could include treatment recommendations as described at [0130]. A treatment is a product (e.g., medication, see [0004]).)
	DE BRUIN does not appear to explicitly teach
	calculating an event occurrence probability for at least two known events from the statistical data;
	obtaining known event information relating to at least two known events that have occurred for a target, wherein the at least two known events have occurred when an occurrence probability of each of the two known events is greater or equal to a predetermined threshold value
	However, KIM—directed to analogous art—teaches
	calculating an event occurrence probability for at least two known events from the statistical data; (Abstract describes performing classification of medical image data. [0126-0127] indicate that probability values are computed for portions of the images. In the context of DE BRUIN, the image data would correspond to test information and KIM would determine the results of the tests. The result would correspond to an event (e.g., lesion is present). [0098] indicates that this is based on collected statistical characteristic information of the data.) 
	obtaining known event information relating to at least two known events that have occurred for a target, wherein the at least two known events have occurred when an occurrence probability of each of the two known events is greater or equal to a predetermined threshold value ([0127] indicates that the obtained probability (i.e., obtained known event information relating to the event) 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify DE BRUIN to perform an automated interpretation of image data as taught by KIM and described above because this approach may be trained efficiently, may improve learning efficiency and reliability using a smaller amount of location information as described at [0019-0020].
	 The combination of DE BRUIN and KIM does not appear to explicitly teach, but ARROYO-FIGUEROA teaches
	wherein the unknown event information comprises a probability of the unknown event occurring and time intervals at which the unknown event occurring for the target,  wherein the probability of the unknown event occurring for the target is based on a conditional probability table without time intervals of a Bayesian network, and (Section 5 describes shows an exemplary Bayesian network using the method of ARROYO-FIGUEROA (see abstract and introduction for an overview and section 3 for a detailed explanation of the model). In particular, in Figure 3 the nodes FWVF, FWPF, and L1 are associated with the probability tables with which they occur. These tables are not associated with a time interval. See Figure 2 and associated explanation in the text, nodes H1 and IB for examples in which the nodes not associated with a time interval are interior nodes (so that the probabilities would be conditional probabilities). 
	wherein an occurrence time at which the unknown event occurring is estimated by the occurrence time being sandwiched between two known events from the at least two known events that has occurred for the target based on the conditional probability table having the time intervals; and  (The remaining nodes in Figure 3 are all associated with a time interval (in number of seconds). See also section 3, Definitions 1 and 2 and subsequent explanation for a TN (temporal node) being a state associated with a time at which that state occurs. As shown in Figure 3, these are associated with probability tables which include intervals. Page 18 last paragraph describes how the network operates. Namely, a value is assigned to a subset of the nodes, the evidence is propagated, and 
	DE BRUIN and ARROYO-FIGUEROA are both directed to using machine learning, including Bayesian networks, to model events under uncertainty. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of DE BRUIN to incorporate temporal nodes alongside non-temporal nodes as taught by ARROYO-FIGUEROA because this allows for temporal information to be incorporated into the Bayesian network framework in a way that is simpler than other methods as described by ARROYO-FIGUEROA in the first paragraph of the conclusion on page 20.
	Moreover, It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to consider JORDAN in conjunction with ARROYO-FIGUEROA because ARROYO-FIGUEROA teaches Bayesian networks and JORDAN is directed to an introductory text for using Bayesian networks.

	Regarding CLAIM 18, the rejection of claim 17 is incorporated herein. Furthermore, DE BRUIN teaches
	calculating an event occurrence probability based on the statistical data. (Step 184 and [0120] describe analyzing the data. [0120] indicates that this may be performed using Bayesian methods, which includes Bayesian networks (see, e.g., [0051,0182]). As described at [0110], this information includes an estimation of outcomes/recommendation including the probability dependencies between the 

	Regarding CLAIM 19, the rejection of claim 18 is incorporated herein. Furthermore, DE BRUIN teaches
	wherein the calculating includes calculating an occurrence probability of a second event.  (The probability calculation mapped above “generating unknown event…” occurs after the information is retrieved as in the first limitation “obtaining known event information…”. Since the obtained information is being interpreted as including information about events, any of these may be interpreted as a first event in which case the diagnosis is interpreted as a second event which occurs after the first event.)
	See also Figure 3 on page 18 of ARROYO-FIGUEROA. The probabilities of subsequent nodes depend on the outcome of the previous nodes.

	Regarding CLAIM 20, the rejection of claim 18 is incorporated herein. DE BRUIN does not appear to explicitly teach, but ARROYO-FIGUEROA teaches
	wherein the calculating includes calculating an occurrence probability of a second event, for each time interval of the first event and the second event. (Figure 3 on page 18. The probabilities of subsequent nodes depend on the outcome of the previous nodes and the probabilities are computed for each time interval (e.g., FWP is computed for both time intervals 10-29 and 29-107))
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 17.

	Regarding CLAIM 26, the rejection of claim 17 is incorporated herein. Furthermore, DE BRUIN teaches
generating a recommendation based on the unknown event information. ([0069] describes providing a list of possible diagnoses to a physician based on probabilities. This is understood to correspond to a list of recommended diagnoses. This could include treatment recommendations as described at [0130].)

	Regarding CLAIM 28, the rejection of claim 17 is incorporated herein. Furthermore, DE BRUIN teaches
	generating a recommendation based on the unknown event. ([0069] describes providing a list of possible diagnoses to a physician based on probabilities. This is understood to correspond to a list of recommended diagnoses. This could include treatment recommendations based on the diagnoses as described at [0130].)

	CLAIMS 29-33 and 35 are substantially similar to claims 17-20, 26, and 28 respectively and are rejected with the same rationale in view of DE BRUIN teaching a computer-implementation (understood as comprising processors and storage media storing instructions) at [0132].

	CLAIMS 36-40 and 42 are substantially similar to claims 17-20, 26, and 28 respectively and are rejected with the same rationale in view of DE BRUIN teaching a computer-implementation (understood as comprising processors and storage media storing instructions) at [0132].

	Claims 27, 34, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over DE BRUIN (US 2011/0119212 A1) in view of KIM (US 2017/0236271 A1), further in view of  ARROYO-FIGUEROA (A Temporal Bayesian Network for Diagnosis and Prediction), further in view of KIRCHER (US 2010/0292634 A1), with JORDAN (An introduction to probabilistic graphical models, Chapter 3.) providing evidence that a feature is inherent.
 
Regarding CLAIM 27, the rejection of claim 17 is incorporated herein. The combination of DE BRUIN and ARROYO-FIGUEROA does not appear to explicitly teach using a probability threshold to determine that an event has occurred, but KIRCHER teaches 
	based on determining that the probability of the unknown event occurred is greater or equal than a predetermined threshold value, estimating that the unknown event has occurred.  ([0164] describes determining that an event will occur by comparing a probability to a threshold)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of DE BRUIN and ARROYO-FIGUEROA to use a threshold to decide that an event occurs as taught by KIRCHER because a decision regarding an event occurrence or non-occurrence allows a user or device to take appropriate action as in the example of providing insulin in the example of KIRCHER.

	CLAIMS 34 and 41 recite substantially similar subject matter to claim 27 and are rejected with the same rationale in view of DE BRUIN teaching a computer-implementation (understood as comprising processors and storage media storing instructions) at [0132].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121